Case 4:19-cv-00159-JHM-HBB Document 20 Filed 05/27/20 Page 1 of 8 PageID #: 120




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION
                        CIVIL ACTION NO. 4:19-CV-00159-JHM-HBB


 MICHAEL L. WALDEN                                                                      PLAINTIFF


 VS.


 GENERAL ELECTRIC INTERNATIONAL, INC., et al.                                       DEFENDANTS


                                   MEMORANDUM OPINION
                                       AND ORDER

        Before the Court is Plaintiff Michael L. Walden’s motion for leave to file an amended

 complaint (DN 17).      Defendant General Electric International, Inc. (GE) has responded in

 opposition (DN 18). Defendant Communication Workers of America, AFL-CIO, CLC (CWA)

 has not responded to the motion. Walden has filed a reply (DN 19). This matter is ripe for

 determination. For the reasons set forth below, Walden’s motion for leave to file an amended

 complaint (DN 17) is GRANTED.

                                         Nature of the Case

        Walden’s complaint alleges that he works at a GE facility in Madisonville, Kentucky,

 where he is a member of the CWA union (DN 1 ¶¶ 9-10). The CWA has a collective-bargaining

 agreement (CBA) with GE that governs Walden’s employment (Id. at ¶ 14). In December 2018,

 while he was 63 years old, Walden applied for a promotion to the Tool and Die Maker position

 with GE (Id. at ¶ 11). Walden alleges he was highly qualified for the position, the most senior

 candidate to apply for the position, and he passed the test he was required to take for the position

 (Id. at ¶ 12-13). Further, Walden alleges that the CBA requires he be promoted because he is the



                                                      1
Case 4:19-cv-00159-JHM-HBB Document 20 Filed 05/27/20 Page 2 of 8 PageID #: 121




 most senior applicant qualified for the position. (Id. at ¶ 14). Walden alleges he did not receive

 the promotion because a younger candidate with less seniority was promoted (Id. at ¶ 15).

 Walden sued GE and CWA alleging age discrimination under the Age Discrimination in

 Employment Act (ADEA) and the Kentucky Civil Rights Act (KCRA), violations of § 301 of

 the Labor Management Relations Act (LMRA), and a hostile work environment because of his

 age (DN 1 PageID # 2-5; DN 16 PageID # 87, 96).

        Both GE and CWA filed motions to dismiss under Rule 12(b)(6) of the Federal Rules of

 Civil Procedure (DN 7, 8). GE argued §301 of the LMRA preempts Walden’s KCRA age

 discrimination claim, Walden failed to sufficiently plead his hybrid § 301 claim, and Walden

 failed to sufficiently plead his federal age discrimination claim (DN 7-1, DN 15). CWA argued

 that Walden failed to sufficiently plead that it violated its duty to fair representation (DN 8-1).

        The Court dismissed Walden’s KCRA age discrimination claim because it was preempted

 by § 301 of the LMRA (DN 16 PageID # 90-92, 97). The Court dismissed Walden’s hybrid §

 301 claim against GE and CWA as he failed to sufficiently plead that CWA breached its duty of

 fair representation (Id. PageID # 92-95, 97). The Court did not dismiss Walden’s ADEA age

 discrimination claim because it was sufficiently pled (Id. PageID # 95-96, 97). The Court

 indicated that Walden’s hostile work environment claim remained because it had not been

 addressed in GE’s motion to dismiss (Id. PageID # 96, 97). Thus, the Court ordered that GE’s

 motion to dismiss is denied in part and granted in part, and that CWA’s motion to dismiss is

 granted (Id. PageID # 97).

                                          Walden’s Motion

        Walden seeks leave to file an amended complaint that sets forth additional factual

 allegations in support of his dismissed hybrid §301 claim (DN 17). Walden argues this is a



                                                       2
Case 4:19-cv-00159-JHM-HBB Document 20 Filed 05/27/20 Page 3 of 8 PageID #: 122




 meritorious claim and the additional factual allegations in the Proposed Amended Complaint are

 sufficient to infer that CWA’s alleged failures regarding his grievance more than likely affected

 the outcome of the grievance process. Additionally, the proposed amended complaint deletes

 the age discrimination claim under KCRA that the Court found preempted by § 301 of the

 LMRA.

                                           GE’s Response

        GE’s opposition to the motion begins with a policy argument (DN 18 PageID # 111). GE

 points out that during the pendency of the motions to dismiss, Walden declined to seek leave to

 amend his complaint, instead standing on the factual allegations in his original complaint (Id.).

 Now that the Court has dismissed the hybrid §301 claim, Walden is attempting to turn back the

 clock, utilize the Court’s decision like an advisory opinion, and bring his claim back to life (Id.).

 GE argues the Court should deny Walden’s motion because this “is the sort of ‘cat and mouse’

 tactic that reviewing courts have previously described with concern” (Id.).

        Next, GE argues that Walden’s attempt to resuscitate the dismissed hybrid §301 claim is

 futile because the new factual allegations confirm the claim is time barred (DN 18 PageID #

 111). GE points out that paragraph 24 in the proposed amended complaint alleges Walden filed

 Grievance No. 2019-026 as a result of his failure to qualify for the Toolmaker position in

 December 2018 (Id.). GE contends that Grievance No. 2019-026, “which the Court may consider

 due to its centrality to the allegations in the Proposed Amended Complaint, demonstrates instead

 that Mr. Walden questioned his failure to qualify ‘a second time’ – i.e. not the original application

 for the two December 2018 Toolmaker positions, but instead other positions not addressed in the

 Proposed Amended Complaint” (DN 18 PageID # 111-12 citing DN 18-1). GE asserts, because

 of his referencing the specific grievance number, it knows that he never actually grieved his



                                                       3
Case 4:19-cv-00159-JHM-HBB Document 20 Filed 05/27/20 Page 4 of 8 PageID #: 123




 failure to qualify for the December 2018 positions (Id. PageID # 112). GE contends “[i]n the

 absence of any grievance, Mr. Walden’s statute of limitations ran six months later in May 2019

 before he filed this action, and thus his attempt to resuscitate an LMRA claim premised on the

 December 2018 positions fails as futile” (Id. citing DelCostello v. Int’l Bhd. of Teamsters, 462

 U.S. 151, 172 (1983) (confirming six-month statute of limitations)). Therefore, Walden’s motion

 should be denied (Id.).

        GE also argues despite his adding numerous factual allegations in the Proposed Amended

 Complaint, Walden has not included a single factual allegation that demonstrates instances of

 offensive or otherwise inappropriate conduct based on age, much less conduct so severe or

 pervasive as to constitute actionable harassment (DN 18 PageID # 112). GE contends that

 Walden does not point to a single specific instance of such conduct advancing his ADEA hostile

 work environment claim (Id.). GE asserts that Walden’s allegations, even if true, fall short of

 rising to the level of actionable harassment under the ADEA (Id.). Therefore, the Court should

 dismiss his ADEA hostile work environment claim (Id.).

                                           Walden’s Reply

        Walden points out that GE’s policy argument should fail because GE cities no legal

 authority supporting its position (DN 19 PageID # 115, 116). Additionally, Walden contends he

 is not attempting to play “cat and mouse” games as GE suggests (Id.). Rather, the Court

 dismissed without prejudice the hybrid §301 claim because it lacked sufficient factual support

 (Id.). Walden contends his Proposed Amended Complaint provides the factual support necessary

 for this viable claim to proceed (Id.).

        Next, Walden argues that GE’s futility argument should fail because it is based on a

 misunderstanding concerning the grievance he filed (DN 19 PageID # 116-17). Walden explains



                                                    4
Case 4:19-cv-00159-JHM-HBB Document 20 Filed 05/27/20 Page 5 of 8 PageID #: 124




 the grievance is related to his twice being denied the Tool and Die Maker position, one of those

 times being December 2018 which is the subject of this civil action (Id. PageID # 117).1 Walden

 points out he filed the grievance within six months of GE’s December 2018 breach of the CBA

 (Id.).2 Therefore, the statute of limitations were tolled, as opposed to expired, when he filed his

 Complaint (Id.). Relying on Lombard v. Chrome Craft Corp., 264 F. App’x 489, 492 (6th Cir.

 2008), Walden reasons that the statute of limitations remain tolled because GE and CWA,

 through their own actions or lack thereof, have never resolved his grievance (Id.). For these

 reasons, Walden argues his Proposed Amended Complaint is not futile (Id.).

          Walden contends that his hostile work environment claim should be allowed to proceed

 (DN 19 PageID # 117-18). He argues that GE’s argument is not an accurate depiction of the

 factual assertions in the Complaint and Proposed Amended Complaint (Id.). Further, Walden

 points out that the Court has already determined that this claim should proceed in its April 6,

 2020 order (Id.).

                                                     Discussion

          As the Court’s prior decision disposed of fewer than all Walden’s claims, it is an

 interlocutory order (DN 16 PageID # 97). See Holland v. Mercy Health, 375 F. Supp. 3d 819, 820

 (N.D. Ohio 2019) (citing Dyer v. Osterhout, No. 18-2233, 2018 WL 7132457, at *1 (6th Cir. Nov.

 21, 2018)). This means Walden may seek leave to file an Amended Complaint without first

 satisfying the requirements for reopening a case under Rules 59 and 60. See Holland, 375 F. Supp.


 1
   Walden’s reply memorandum indicates “December 2020” (DN 19 PageID # 117). The Court concludes this is a
 typographical error and that he meant December 2018. In reaching this conclusion, the Court notes that December
 2020 is more than six months in the future and is inconsistent with Walden’s argument (Id.) and the factual allegations
 in both the Complaint (DN 1) and Proposed Amended Complaint (DN 17-1).
 2
   Walden’s reply memorandum indicates “December 2017” (DN 19 PageID # 117). The Court concludes this is a
 typographical error and that he meant December 2018. In reaching this conclusion, the Court notes that December
 2017 is inconsistent with Walden’s argument (Id.) and the factual allegations in both the Complaint (DN 1) and
 Proposed Amended Complaint (DN 17-1).

                                                                5
Case 4:19-cv-00159-JHM-HBB Document 20 Filed 05/27/20 Page 6 of 8 PageID #: 125




 3d at 820 (Rules 59 and 60 do not apply to an interlocutory order that disposed of fewer than all

 of the Holland’s claims).

        Demonstrating a strong preference for deciding cases on the merits, “the Sixth Circuit has

 held it is not appropriate to dismiss even improperly pled claims with prejudice without giving the

 party an opportunity to correct the pleading deficiency.” Empire Title Serv’s, Inc. v. Fifth Third

 Mortg. Co., 298 F.R.D. 528, 530 (N.D. Ohio 2014). Further, the Sixth Circuit has indicated “where

 a more carefully drafted complaint might state a claim, a plaintiff must be given at least one chance

 to amend the complaint before the district court dismisses the action with prejudice.” U.S. ex rel.

 Bledsoe v. Cmty. Health Sys., Inc., 342 F.3d 634, 644 (6th Cir. 2003) (internal citations and

 quotation marks omitted).

        Here, the Court identified a pleading deficiency as to Walden’s hybrid §301 claim (DN 16

 PageID # 92-95). Specifically, Walden “has not sufficiently alleged facts from which it could be

 inferred that CWA’s alleged failures regarding his grievance more than likely affected the outcome

 of the grievance process” (Id.). Walden seeks leave to file an amended complaint that purportedly

 corrects this specific pleading deficiency. Thus, as a matter of policy, it is appropriate to address

 Walden’s motion. Further, GE’s policy argument to the contrary is unavailing.

        Rule 15 of the Federal Rules of Civil Procedure governs a motion for leave to file an amend

 Complaint. Rule 15(a)(2) clearly mandates that the Court should freely grant leave to amend when

 justice so requires. See Holland, 375 F. Supp. 3d at 821; Colvin v. Caruso, 605 F.3d 282, 294 (6th

 Cir. 2010); Crawford v. Roane, 53 F.3d 750, 753 (6th Cir. 1995). In evaluating the interests of

 justice, the Court should consider several factors, including Aundue delay in filing, lack of notice

 to the opposing party, bad faith by the moving party, repeated failure to cure deficiencies by

 previous amendments, undue prejudice to the opposing party, and futility of amendment.@ Coe v.



                                                      6
Case 4:19-cv-00159-JHM-HBB Document 20 Filed 05/27/20 Page 7 of 8 PageID #: 126




 Bell, 161 F.3d 320, 341 (6th Cir. 1998) (quoting Brooks v. Celeste, 39 F.3d 125, 130 (6th Cir.

 1994)).

           In the Sixth Circuit, leave to amend a pleading may be denied on grounds of futility

 only if the amended pleading would not withstand a motion to dismiss. See Demings v.

 Nationwide Life Ins. Co., 593 F.3d 486, 490 (6th Cir. 2010); Kottmyer v. Maas, 436 F.3d 684,

 691-692 (6th Cir. 2006). “The test, therefore, is whether the proposed amended pleading, with

 all the factual allegations accepted as true, states a claim for relief, not whether the claim is

 factually supportable or would be sufficient to withstand a motion for summary judgment.”

 Cato v. Prelesnik, No. 1:08-CV-1146, 2010 WL 707336, at *2 (W.D. Mich. Feb. 22, 2010).

           GE’s futility argument asserts that the proposed amended complaint would not

 withstand a motion to dismiss because the hybrid §301 claim is time barred. But GE has strayed

 from the appropriate test because it challenges a factual assertion in the proposed amended

 complaint that “[a]t some point after the December 2018 incident, Walden did file a grievance,

 which is labeled ‘Grievance 2019-026’” (DN 17-1 ¶ 24). More specifically, GE directs the

 reader to the grievance, dated March 12, 2019, and Walden’s comment that “I was denied a

 toolmaker job for the second time” (see DN 18-1). From this vague statement, GE draws an

 adverse inference that Walden is grieving his failure to qualify for another Toolmaker position,

 not the December 2018 Toolmaker positions addressed in his complaint and proposed amended

 complaint. GE relies on this adverse inference to contend that Walden never actually grieved

 his failure to qualify for the December 2018 positions and, in the absence of such a grievance,

 his hybrid §301 claim is time barred because the six-month statute of limitations expired in

 May 2019, several months before he filed this action in November 2019. Because GE has

 strayed from the applicable standard, its futility argument fails.



                                                      7
Case 4:19-cv-00159-JHM-HBB Document 20 Filed 05/27/20 Page 8 of 8 PageID #: 127




           GE is remarkably silent on the question of whether Walden’s proposed amended

 complaint, with all the factual allegations accepted as true, is sufficient to correct the pleading

 deficiency in the hybrid §301 claim.        The undersigned responds to the question in the

 affirmative because the proposed amended complaint sufficiently alleges facts from which it

 could be inferred that CWA’s alleged failures regarding Walden’s grievance more than likely

 affected the outcome of the grievance process.

           Finally, GE argues that Walden’s ADEA hostile work environment claim should be

 dismissed because his allegations, even if true, fall short of rising to the level of actionable

 harassment under the ADEA. But GE has not presented this failure to state a claim argument

 in a motion to dismiss brought pursuant to Fed. R. Civ. P. 12(b)(6). Therefore, this claim

 remains.

           IT IS HEREBY ORDERED that Walden’s motion for leave to file an amended

 complaint (DN 17) is GRANTED.

           IT IS FURTHER ORDERED that the Clerk of the Court is directed to file the

 Amended Complaint tendered at DN 17-1.



 May 27, 2020




 Copies: Counsel




                                                      8
